Citation Nr: 0613634	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  00-24 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for cardiovascular disease 
(claimed as coronary artery disease).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included the period from 
August 1976 to September 1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Board remanded 
the issue for further development in September 2003.  


FINDINGS OF FACT

The veteran's cardiovascular disease (claimed as coronary 
artery disease) is due to service.  


CONCLUSION OF LAW

The veteran's cardiovascular disease (claimed as coronary 
artery disease) was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records, to include ones dated in June 1983 
and July 1983 indicated that the veteran complained of sharp 
chest pains, shortness of breath and fluttering feeling in 
his chest for one month.  A September 1988 x-ray showed that 
the heart was normal.  An April 1990 service medical record 
revealed that the veteran complained of intermittent chest 
pain and dyspnea.  The examiner indicated that the veteran 
had many risk factors for coronary artery disease, including 
smoking and elevated cholesterol.  There also were several 
electrocardiograms (EKG) apparently from 1990, some of which 
provided a normal evaluation.  

Medical evidence in the 1990s showed the veteran was treated 
for a heart disorder.  His diagnoses included 
arteriosclerotic heart disease with left ventricle coronary 
artery disease, hyperlipidemia and hypertension.  A December 
1991 private medical record showed that the veteran had 
burning chest pain which radiated to his left arm.  Later, a 
December 2001 VA opinion by Dr. Hill interpreted the December 
1991 record to reflect a clinical manifestation of coronary 
artery disease.  A June 1992 VA medical record indicated that 
the veteran had an abnormal EKG, which appeared to have been 
done that same month.  The examining cardiologist noted that 
the veteran complained of chest tightness and that his EKG 
showed he had an anteroseptal myocardial infarction (ASMI) 
since 1988, his last EKG in December 1991 was normal.  The 
doctor opined that the veteran was status post definite ASMI.  
An October 1992 cardiac catheterization report indicated that 
the veteran had a clinically silent anterior myocardial 
infarction at some point between December 1991 and June 1992.  

An April 2005 letter from a private doctor, Dr. Jensen, 
showed that the claims folder was reviewed and Dr. Jensen 
opined that the angina (chest pains) that the veteran 
suffered during service in 1990 was most likely due to 
undiagnosed coronary artery disease.  The doctor explained 
that if the veteran was subject to more vigorous and 
extensive testing while in service, his coronary artery 
disease would have been diagnosed at that time.  

The Board notes that the veteran has submitted medical 
opinions linking his elevated cholesterol level, documented 
in 1988 during service, to his heart disorder.  A May 2000 
reply to a request for an opinion from the Under Secretary of 
Health asserted that high cholesterol is not the result of 
military service.  Furthermore, under applicable regulation, 
the term "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions. 38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that a symptom, without a diagnosed 
or identifiable underlying malady or condition, does not, in 
and of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  An elevated cholesterol level 
represents only a laboratory finding, and not an actual 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 
1996).  

While the June 2001 and December 2001 VA opinions from Dr. 
Hill essentially stated that there was no evidence by 
clinical standards of coronary artery disease in service, the 
evidence has suggested that the veteran's heart disorder had 
its onset in service.  In particular, the April 2005 private 
opinion, the June 1992 VA medical record referencing ASMI 
since 1988, and the December 2001 medical record suggesting 
coronary artery disease less than 15 months after the 
veteran's separation from service, have provided a nexus 
between the veteran's current heart disorder and service.  

Thus, the evidence has manifested that there is a causal 
relationship between the veteran's service and his heart 
disability.  Therefore, in giving the veteran the benefit of 
the doubt, the Board finds that the evidence is in relative 
equipoise with regard to the claim.  Hence, service 
connection is warranted for cardiovascular disease (claimed 
as coronary artery disease).  38 U.S.C.A. § 5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, given that 
the veteran's claim is being granted, any defect in VCAA 
notice is harmless and the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran in light of the favorable disposition.  


ORDER

The appeal is granted.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


